Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
The amendment of May 18, 2022 has been received and entered.  With the entry of the amendment, claims 1-8, 11, 18-20 and 24-25 are canceled, claims 14-16 are withdrawn, and claims 9, 10, 12, 13, 17 and 21-23 are pending for examination.

Election/Restrictions
Applicant’s election of Species A: the form of phase change materials comprising PCMs confined to organic/inorganic micro/nanoparticles, and Species B: the incorporation of PCMs into the wind driven power generator elements by incorporating the confined PCMs into the paint/coating/putty of the wind driven power generator  elements and then applied to the elements by means comprising putty knife, roller, brush, spray or immersion, in the reply filed on September 18, 2019 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 14-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 18, 2019.

Specification
The objection to the disclosure because it contains an embedded hyperlink and/or other form of browser-executable code is withdrawn due to the amendment of February 18, 2020 removing the links.

The objection to the disclosure because Figure 1 should be discussed in the Description of the Invention is withdrawn due to the amendment of October 22, 2020 providing this discussion.  

Claim Rejections - 35 USC § 112
The rejection of claim 24 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn due to the cancelation of claim 24 in the amendment of May 18, 2022.


The rejection of claims 23 and 25 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn due to the amendments of May 18, 2022 clarifying the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9, 10, 17 and 21-23  are rejected under 35 U.S.C. 103 as being unpatentable over Colvin et al (US 5804297) in view of EITHER WO 2013/184424 (hereinafter ‘424) OR Yoldi Sanguesa et al (US 2016/0009972), and further in view of Yutang Fang, et al “ Preparation and Thermal Performance of Silica/n-Tetradecane Microencapsulated Phase Change Material for Cold Energy Storage” (hereinafter Yutang Fang article) and Huanzhi Zhang, et al “Silica encapsulation of n-octadecane via sol-gel process: A novel microencapsulated phase-change material with enhanced thermal conductivity and performance” (hereinafter Zhang article) and Guiyan Fang, et al “Synthesis and properties of microencapsulated paraffin composites with SiO2 shell as thermal energy storage materials” (hereinafter Guiyan Fang article).
Claims 9, 21: Colvin describes how phase change materials (PCMs) can be used to delay icing on a substrate surface (note column 4, lines 20-40, abstract), where substrates are described as including examples such as aircraft skin, concrete, roadway surfaces, bridge structures or building materials (column 3, line 60 through column 4, line 10), and the PCMs are applied as part of a coating over the substrate (abstract), where the coating can include a polymer binder, such as polyurethane or acrylic (column 3, lines 5-20).
(I) Colvin does not specifically provide that the substrate would be a blade of a wind-driven power generator. However, 
(A) Using ‘424: ‘424 indicates how wind-driven power generator elements such as wind turbine rotor blades are substrates that are desired to have resistance to ice build up, and where coatings can be applied to the rotor blades to inhibit fouling of the blades with respect to ice (page 2, lines 20-30), where a polymer coating is applied that includes polyurethane (page 3, lines 1-15).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Colvin to further apply the coating to wind driven power generator elements in the form of wind turbine rotor blades as suggested by ‘424 with an expectation of providing desirably delayed icing on such rotor blades, since Colvin describes how an icing delay coating with PCMs and polyurethane, for example, can be applied as a coating onto a variety of substrates that are exposed to icing, and ‘424 describes how wind driven power generator elements in the form of wind turbine rotor blades are desirably coated with materials that can include p0lyurethane materials in a desire to reduce icing.
(B) Using Yoldi Sanguesa: Yoldi Sanguesa indicates that it is desirable to have an ice resistant paint (coating) containing polyurethane and particles (abstract), where it is desired to avert the formation of ice on wind turbine blades ([0009]) where icing is a problem on wind turbine blades ([0002]), where the coating would be applied to at least one part of an wind turbine blade ([0057]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Colvin to further apply the coating to wind driven power generator elements in the form of wind turbine blades as suggested by Yoldi Sanguesa with an expectation of providing desirably delayed icing on such blades, since Colvin describes how an icing delay coating with PCMs and polyurethane, for example, can be applied as a coating onto a variety of substrates that are exposed to icing, and Yoldi Sanguesa describes how wind driven power generator elements in the form of wind turbine blades (are desirably coated with materials that can include p0lyurethane materials in a desire to reduce icing.  
(II)  As to the PCMs being confined in microcapsules, the PCM in the microcapsules having the starting crystallization temperature between -10 and 10 degrees C and the method of confining the PCM’s in the microcapsules, Colvin provides that the PCMs are confined in microcapsules (column 3, lines 5-40).  Furthermore, the PCM material is indicated as including paraffinic hydrocarbons that can be used for the PCMs, for example (column 3, lines 30-40), where listed PCM paraffinic hydrocarbon material includes n-octadecane, n-hexadecane, n-tetradecane, for example (column 3,lines 35-66), where each of the described materials can be used separately encapsulated, and the effective temperature can be tailored to a specific environment by selecting the PCM required for the corresponding temperatures and adding microcapsules containing the material to the coating (column 3,lines 55-65) and providing a plurality of microcapsules in the coating (column 3, lines 5-15, figure 1).
Yutang Fang article describes a way of making a microencapsulated PCM material (n-tetradecane, which is a listed material from Colvin as noted above), where the PCM material is encapsulated in a shell of silica (inorganic material) (abstract), where the silica shell would have excellent thermal conductivity (page 9656), where the resulting microencapsulated PCM is described as having a crystallization temperature of -0.39 degrees C (page 9654, in the claimed range).  Furthermore, the forming of the microencapsulated PCM would include an oil-in-water process, with the steps of (A) creating an oil-in-water emulsion with 1) obtaining a mixture comprising surfactant agents (note span-80 and tween-80 as emulsifier, understood to be surfactants, as the same material indicated by applicant in the specification as surfactants), the PCM, and water, at a working temperature of 25 degrees C (understood to be in the working temperature range claimed, or so close to the working temperature range that the same results expected, note MPEP 2144.05(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”) (note page 9653).  Furthermore, the PCM amount would be in the claimed range, noting the 10 g of PCM described and the amount of overall material in the initial solution) (page 9653, where for example, 10 g Tet(PCM)/(10 g Tet + 0.75 g emuls. + 100g water +1.5 g PVA) gives approx. 8.9 wt% PCM in the mixture).  As to the amount of surfactant in the mixture relative the amount of PCM, as noted above, the PCM amount is described as 10 g.  Furthermore, as to the surfactant amount, if the amount of emulsifier of span-80 and tween-80 is considered as the amount of surfactant (surfactant mixture), Yutang Fang article indicates 1.5 g considered the preferred amount (or 15 wt% of the PCM amount), lower than the claimed range, however Yutang Fang article also notes that the amount of emulsifier can be adjusted and changes the enthalpy of the formed material, and also has an effect of the oil droplets formed, where 2.5 g of emulsifier produced uniform and smaller microencapsulated material, with a somewhat lower enthalpy than at 1.5 g (note page 9653, especially section 3.1).  If 2.5 g used, this would give 25 wt% of the PCM amount, in the claimed range.  From the effects of the emulsifier adjustment, it would have been obvious to  one of ordinary skill in the art before the effective filing date to optimize the amount of emulsifier (which would be surfactant mixture) for the particular use desired and the amount of enthalpy needed. Note the discussion of In re Aller above.  Such optimization would give a relative percentage amount of surfactant mixture in the claimed range.  Furthermore, the Examiner takes Official Notice that polyvinyl alcohol (PVA) can also be considered a surfactant (as applicant has not traversed this position from the Office Action of November 19, 2020, it is understood to be agreed to).  Therefore, if PVA considered part of the surfactant material measured (note the comprising language in the claim) then the PVA present in the mixture with the emulsifier, water and PCM can also result in value in the claimed range, where PVA is used in the mixture in an amount of 1.5 g and when combined as a surfactant mixture with the emulsifier in its preferred amount of 1.5 g, this gives 3 g of surfactant mixture to 10 g of PCM or 30 wt%, in the claimed range (page 9653).  Furthermore, 2) the mixture is mixed as part of forming the emulsion of drops of PCM in water, and (B) inorganic precursor (solution with TEOs) is added dropwise to the emulsion for forming microcapsules around the drops of PCM (where since the same droplet addition is described for forming shells, and shell forming of the surface of the droplet is described, it is understood that the microcapsule will form around each drop, or at least be suggested to form around each drop to form an encapsulation of each drop) (C) cleaning the microcapsules formed in (B) with a solvent, which as cleaning would suggest to remove any residue of surfactant and non-encapsulated PCM residues, (D) and drying the capsules (page 9653), (E) and obtaining the microcapsules filled with PCM of a size of about 2 microns, in the claimed range (note pages 9653, 9654).
Zhang article also describes how microencapsulated PCMs of a paraffin material described by Colvin can be provided (n-octadecane) to encapsulate with silica (abstract) with a similar oil-in-water (O/W) process, that includes (A) providing a mixture of emulsifier, water and PCM material, in the claimed range amount of PCM and at a temperature in the claimed range of 35 degrees C, and where the mixture is continuously stirred (mechanically agitated) to form an emulsion (understood to form drops of PCM in water) (page 247, figure 1, where 30 g n-octadecane/(o.5 g PEO-PPO-PEO + 300 g water + 30 g n-ocatadecane) gives approx.  9.1 wt% PCM (n-octadecane)), and where (B) inorganic precursor with TEOs is added dropwise to the emulsion to form inorganic microcapsules around the PCM drops by means of a sol-gel process (page 247-248, figure 1), (C) the microcapsules were cleaned with solvent to remove residual surfactants and would be understood to also remove any non-encapsulated PCM residues, (D) drying overnight (understood to be in the range of 4-24 hours) at 40 degrees C, in the claimed range and (E) obtaining microcapsules of about 10 microns, for example (page 248, page 249).
Guiyin Fang article further indicates how microencapsulated PCMs of a paraffin material can be provided to be encapsulated with silica (abstract) with a similar oil-in-water (O/W) process, that includes (A) providing a mixture of emulsifier, water and PCM material, in the claimed range amount of PCM and at a temperature in the claimed range of 70 degrees C, and where the mixture is continuously stirred mechanically to form an emulsion (understood to form drops of PCM in water) (page 155, Table 1, note 10 g paraffin/(10 g paraffin + 100 g water + 0.2 g SDS) gives approx.  9.1 wt % paraffin (PCM)), and where (B) inorganic precursor with TEOs is added dropwise to the emulsion to form inorganic microcapsules around the PCM drops by means of a sol process (page 155), (C) the microcapsules were cleaned with solvent (washed with water), (D) dried in a vacuum oven at 50 degrees C for 20 hours, in the claimed range and (E) obtaining microcapsules of about 8-15 microns, for example (page 156).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Colvin in view of EITHER ‘424 OR Yoldi Sanguesa to use microencapsulated PCMs with an inorganic SiO2 shell made by encapsulating the PCM, which PCM material would be selected by optimizing for the particular use from the PCM materials described by Colvin, in the inorganic shell in a process as suggested by Yutang Fang article, Zhang article and Guiyin Fang article with an expectation of providing a desirable microcapsule containing PCM material, that has a shell that is thermally conductive, where Colvin indicates using microcapsules containing PCM made by a conventional method (note column 3, lines 20-25), and indicates optimizing the PCM used for the specific environment, and indicates possible PCMs to use including n-tetradecane, n-octadecane, and n-hexadecane, and Yutang Fang article, Zhang article and Guiyin Fang article indicate how similar oil-in-water processes can be used for encapsulating PCM as listed by Colvin with a silica shell that gives thermal conductivity, and with such optimizing and selection of material for n-tetradecane, for example, Yutang Fang article indicates that n-tetradecane for example would give crystallization temperature in the claimed range (understood to include starting crystallization temperature as only one temperature given), and (including for claim 21) it would also be suggested that n-octadecane and n-hexdecane can be used, with Zhang article even describing using n-0ctadecane, and since these would be the PCM for use in claim 21, the starting crystallization temperature would be understood to be in the claimed range, and Yutang Fang article and Zhang article indicating how similar PCMs as to that described by Colvin can be encapsulated, suggesting that the other listed PCMs can be encapsulated by similar methods.  As to the specific process claimed for making microcapsules, Yutang Fang article, Zhang article and Guiyin Fang article would suggest all the features claimed, with Yutang Fang article describing step (A)1 including the claimed amount of PCM and Zhang article suggests a similar process, and Yutang Fang article also provides mixing as part of making the emulsion of (A)2, and Zhang article also suggests such mixing and the use of mechanical agitation as desirable for forming PCM droplets to be encapsulated, Yutang Fang article would also described the (B) steps, and as to the process being sol-gel Zhang article would suggest this, as to step (C) this would be indicated by Yutang Fang article and also Zhang article, and as to step (D) drying would be indicated by Yutang Fang article  with Zhang article giving suggested times and temperature in the claimed range for similar such processes suggesting times and temperature for drying, and Guiyin Fang article would indicate the conventionality of using a vacuum oven for drying in such steps and therefore give a predictably acceptable drying method to use and step (E) would be indicated by Yutang Fang article and also Zhang article and Guiyin Fang article.
(III) As to the coating being effective to delay icing of the blade sufficiently to increase the annual energy production of the wind driven power generator when operating at temperatures that could cause icing, Colvin indicates using the coating to prevent or delay icing at temperatures that would otherwise cause freezing (so low temperatures) (column 4, lines 20-40).  Furthermore, ‘424, when used, indicates that wind turbines can experience reduced efficiency due to contamination of the turbine rotor blade surfaces (which contamination would include ice), which can reduce the aerodynamic and even the balance of the rotor blades (page 1, lines 10-20).  Alternatively Yoldi Sanguesa describes that during cold season and in cold climates (that is, low temperature) the outer surface of wind turbine blades are exposed to ice formation, and the accumulation of ice has negative and even substantial effects on aerodynamic qualities of the blade, since it affects not only the energy performance for the wind turbine, but also rotor structural loads (0002).  Therefore, by providing the desirable reduced or prevented icing indicated by Colvin at temperatures that could otherwise cause icing and the wind turbine blades as suggested by the combination of references, one of ordinary skill in the art would further expect the coating to be effective to delay icing of the blade sufficiently to increase the annual energy production of the wind driven power generator when operating at low temperature, since both ‘424 and Yoldi Sanguesa would indicate that icing has negative effects on efficiency/energy performance of the blade, and therefore, by delaying/preventing icing at low temperatures that would normally cause icing, there would be expected to be increased annual energy production of the generator as compared to when icing was present.
Claim 10: As to the inorganic precursor being hydrolyzed by adding water and a catalyst at an optimal concentration that acidifies the emulsion solution to a desired pH being 1 and 4, Yutang Fang article would indicate adding a solution of catalyst (acetic acid) (page 9653) and Zhang article would indicate that to form microencapsulation one can hydrolyze the inorganic precursor by adding water and a catalyst with a controlled pH of 2-2.5 (page 248), giving a suggested process to provide. 
Claim 17: As to applying the coating by spraying to the surface, this would be suggested by Colvin, which indicates that the coating can be applied by spraying (column 3, lines 60-68).
Claims 22-23: Yutang Fang article would suggest the inorganic material as an inert material containing silicon (the TEOs) (page 9653) (which corresponds to materials described for use by applicant).  Zhang article also describes using TEOs (page 247) and Guiyin Fang article also describes using TEOs (tetraethyl silicate) (page 155).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Colvin in view of EITHER ‘424 OR Yoldi Sanguesa, further in view of Yutang Fang article, Zhang article and Guiyin Fang article as applied to claims 9, 10, 17 and 21-23 above, and further in view of McKinney et al (US 6373058) and specifically Yoldi Sanguesa.
Claim 12: As to the coating being a paint, Colvin describes that the microencapsulated PCMs can be added to a polymer binder (liquid, solution, or dispersion) for coating, for example (column 3, lines 60-68).  McKinney describes that similar microencapsulated PCMs to Colvin can be provided (column 3, lines 5-55) and that the microencapsulated PCMs can be added to a resin to form a coating or can be mixed in with liquid polymer, or can be mixed in with paint, applied and dried in situ with the paint (column 3, line 50 through column 4, line 10).  Furthermore, Yoldi Sanguesa would describes how ice resistant “paint” with polymer binder and particles can be provided as coating for wind turbine blades ([0010]-[0021]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Colvin in view of EITHER ‘424 OR Yoldi Sanguesa, further in view of Yutang Fang article, Zhang article and Guiyin Fang article to add the microencapsulated PCM to paint and apply with the paint as suggested by McKinney and Yoldi Sanguesa, with an expectation of providing a predictably acceptable application of the PCMs, since Colvin describes that the PCMs can be applied in dispersions, etc. of material with polymer binder, and McKinney indicates how similar microencapsulated PCMs can be added to paint and applied with the paint, and Yoldi Sanguesa also indicates how material with polymer binder and particles can be providing as “paint” for coating wind turbine blades.
Claim 13: Colvin would describe how the incorporation of the PCMs into the coating can be by dispersing the confined (microcapsule) PCMs into the coating at a percentage between 30-80 wt%, overlapping the claimed range, and applied to the substrate by a method such as spraying (column 3, lines 10-15 and 60-68, and column 4, lines 1-10), which substrate from the teaching of the references to ‘424 OR Yoldi Sanguesa would be to the wind turbine substrate.  Furthermore, given the description of Colvin as to how liquid, solution or dispersion can be used (column 3,lines 60-68) and how as discussed for claim 12 above, McKinney would indicate how similar use would be provided with paint, and Yoldi Sanguesa indicating how material with polymer binder can be considered paint, it would further have been suggested that the material can be applied as a paint with the 30-80 wt% amount of PCM microcrapsules dispersed in the paint and that such a material would also be sprayable to apply to the component by spraying.  It would have been obvious to one of ordinary skill in the art to optimize from the ranges of amounts taught, giving a value in the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and note also "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  Colvin also notes using an amount of 59 wt%, in the claimed range (note column 5, lines 1-10).

Claims 9, 10, 17 and 21-23  are rejected under 35 U.S.C. 103 as being unpatentable over Colvin et al (US 5804297) in view of EITHER WO 2013/184424 (hereinafter ‘424) OR Yoldi Sanguesa et al (US 2016/0009972), and further in view of Chunyun Miao, et al “ Preparation of Silica Microcapsules Containing Octadecane as Temperature-adjusting Powder” (hereinafter Miao article) and Huanzhi Zhang, et al “Silica encapsulation of n-octadecane via sol-gel process: A novel microencapsulated phase-change material with enhanced thermal conductivity and performance” (hereinafter Zhang article) and Guiyan Fang, et al “Synthesis and properties of microencapsulated paraffin composites with SiO2 shell as thermal energy storage materials” (hereinafter Guiyan Fang article).
Claims 9, 21: Colvin describes how phase change materials (PCMs) can be used to delay icing on a substrate surface (note column 4, lines 20-40, abstract), where substrates are described as including examples such as aircraft skin, concrete, roadway surfaces, bridge structures or building materials (column 3, line 60 through column 4, line 10), and the PCMs are applied as part of a coating over the substrate (abstract), where the coating can include a polymer binder, such as polyurethane or acrylic (column 3, lines 5-20).
(I) Colvin does not specifically provide that the substrate would be a blade of a wind-driven power generator. However, 
(A) Using ‘424: ‘424 indicates how wind-driven power generator elements such as wind turbine rotor blades are substrates that are desired to have resistance to ice build up, and where coatings can be applied to the rotor blades to inhibit fouling of the blades with respect to ice (page 2, lines 20-30), where a polymer coating is applied that includes polyurethane (page 3, lines 1-15).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Colvin to further apply the coating to wind driven power generator elements in the form of wind turbine rotor blades as suggested by ‘424 with an expectation of providing desirably delayed icing on such rotor blades, since Colvin describes how an icing delay coating with PCMs and polyurethane, for example, can be applied as a coating onto a variety of substrates that are exposed to icing, and ‘424 describes how wind driven power generator elements in the form of wind turbine rotor blades are desirably coated with materials that can include p0lyurethane materials in a desire to reduce icing.
(B) Using Yoldi Sanguesa: Yoldi Sanguesa indicates that it is desirable to have an ice resistant paint (coating) containing polyurethane and particles (abstract), where it is desired to avert the formation of ice on wind turbine blades ([0009]) where icing is a problem on wind turbine blades ([0002]), where the coating would be applied to at least one part of an wind turbine blade ([0057]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Colvin to further apply the coating to wind driven power generator elements in the form of wind turbine blades as suggested by Yoldi Sanguesa with an expectation of providing desirably delayed icing on such blades, since Colvin describes how an icing delay coating with PCMs and polyurethane, for example, can be applied as a coating onto a variety of substrates that are exposed to icing, and Yoldi Sanguesa describes how wind driven power generator elements in the form of wind turbine blades (are desirably coated with materials that can include p0lyurethane materials in a desire to reduce icing.  
(II)  As to the PCMs being confined in microcapsules, the PCM in the microcapsules having the starting crystallization temperature between -10 and 10 degrees C and the method of confining the PCM’s in the microcapsules, Colvin provides that the PCMs are confined in microcapsules (column 3, lines 5-40).  Furthermore, the PCM material is indicated as including paraffinic hydrocarbons that can be used for the PCMs, for example (column 3, lines 30-40), where listed PCM paraffinic hydrocarbon material includes n-octadecane, n-hexadecane, n-tetradecane, for example (column 3,lines 35-66), where each of the described materials can be used separately encapsulated, and the effective temperature can be tailored to a specific environment by selecting the PCM required for the corresponding temperatures and adding microcapsules containing the material to the coating (column 3,lines 55-65) and provides a plurality of microcapsules in the coating (column 3, lines 5-15, figure 1).
Miao article teaches a way to of making a microencapsulated PCM material (octadecane, which is a listed material from Colvin as noted above), where the PCM material is encapsulated in a shell of silica (inorganic material) (abstract), where the use of a silica shell is described as having benefits of forming a hydrophilic surface conveniently, antioxidation property is improved, and can avoid some toxic remainders in the final products (page 494).  Furthermore, the  octadecane in the microcapsules would be understood to have a starting crystallization temperature in the claimed range, as the same material (as for claim 21) indicated as doing this is provided. Furthermore, the forming of the microencapsulated PCM would include an oil-in-water process, with the steps of first (A) creating an oil-in-water emulsion with 1) obtaining a mixture comprising surfactant agents (note span-80 and tween-80 as emulsifier, understood to be surfactants, as the same material indicated by applicant in the specification as surfactants), the PCM, and water (page 494). Furthermore, the PCM amount would be in the claimed range, noting the 4.6 g of PCM described and the amount of overall material in the initial solution) (page 494), and also note other amounts of octadecane PCM can be used in the claimed range (page 495, Table 1).  Note for example, 4.6 g PCM/(4.6 g PCM + 1.0 g PVA + 49 g water + 1.5 g surfactant) gives approx.  8.2 wt% PCM in the mixture that is stirred, and 6.2 g PCM/(6.2 g PCM + 1.0 g PVA + 49 g water + 1.5 g surfactant) gives approx.  10.7 wt% PCM in the mixture that is stirred  (note Table 1, page 494).   As to the amount of surfactant in the mixture relative the amount of PCM, as noted above, the PCM amount is described as 4.6 g, for example.  Furthermore, as to the surfactant amount, if the amount of emulsifier of span-80 and tween-80 is considered as the amount of surfactant (surfactant mixture), Miao article indicates 1.5 g used (or about 32.6 wt% of the PCM amount), in the claimed range (note page 494).  Furthermore, the Examiner takes Official Notice that polyvinyl alcohol (PVA) can also be considered a surfactant (as applicant has not traversed this position from the Office Action of November 19, 2020, this is understood to be agreed to).  In Miao article, the PVA is described as stabilizer (page 494), so understood to either not be used as a surfactant or is an additional material that does not have to be considered part of the surfactant to be measured (noting the comprising language in claim 9).  Furthermore, 2) the mixture is mechanically mixed as part of forming the emulsion (understood to provide drops of PCM in water since to be encapsulated), and (B) inorganic precursor (solution with TEOs) is added slowly to the emulsion for forming microcapsules around the PCM (page 494-495), (C) cleaning the microcapsules formed in (B) with a solvent, which as cleaning would suggest to remove any residue of surfactant and non-encapsulated PCM residues (page 494), (D) and drying the capsules in an oven at 55 degrees for 24 hours(page 494), (E) and obtaining the microcapsules filled with PCM of a size of about 6 microns, in the claimed range (note pages 494).
Zhang article also describes how microencapsulated PCMs of a paraffin material described by Colvin can be provided (n-octadecane) to encapsulate with silica (abstract) with a similar oil-in-water (O/W) process, that includes (A) providing a mixture of emulsifier, water and PCM material, in the claimed range amount of PCM and at a temperature in the claimed range of 35 degrees C, and where the mixture is continuously stirred (mechanically agitated) to form an emulsion (understood to form drops of PCM in water) (page 247, figure 1, where 30 g n-octadecane/(o.5 g PEO-PPO-PEO + 300 g water + 30 g n-ocatadecane) gives approx.  9.1 wt% PCM (n-octadecane)), and where (B) inorganic precursor with TEOs is added dropwise to the emulsion to form inorganic microcapsules around the PCM drops by means of a sol-gel process (page 247-248, figure 1) (where since the same droplet addition is described for forming shells, and shell forming of the surface of the droplet is described, it is understood that the microcapsule will form around each drop, or at least be suggested to form around each drop to form an encapsulation of each drop), (C) the microcapsules were cleaned with solvent to remove residual surfactants and would be understood to also remove any non-encapsulated PCM residues, (D) drying overnight (understood to be in the range of 4-24 hours) at 40 degrees C, in the claimed range and (E) obtaining microcapsules of about 10 microns, for example (page 248, page 249).
Guiyin Fang article further indicates how microencapsulated PCMs of a paraffin material can be provided to be encapsulated with silica (abstract) with a similar oil-in-water (O/W) process, that includes (A) providing a mixture of emulsifier, water and PCM material, in the claimed range amount of PCM and at a temperature in the claimed range of 70 degrees C, and where the mixture is continuously stirred mechanically to form an emulsion (understood to form drops of PCM in water) (page 155, Table 1, note 10 g paraffin/(10 g paraffin + 100 g water + 0.2 g SDS) gives approx.  9.1 wt % paraffin (PCM)), and where (B) inorganic precursor with TEOs is added dropwise to the emulsion to form inorganic microcapsules around the PCM drops by means of a sol process (page 155), (C) the microcapsules were cleaned with solvent (washed with water), (D) dried in a vacuum oven at 50 degrees C for 20 hours, in the claimed range and (E) obtaining microcapsules of about 8-15 microns, for example (page 156).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Colvin in view of EITHER ‘424 OR Yoldi Sanguesa to use microencapsulated PCMs with an inorganic SiO2 shell made by encapsulating the PCM, which PCM would be selected by optimizing for the particular use from the PCM materials described by Colvin, in the inorganic shell in a process as suggested by Miao article, Zhang article and Guiyin Fang article with an expectation of providing a desirable microcapsule containing PCM material, that has a shell that is beneficially hydrophilic, has antioxidation property and avoids toxic remainders and excellent thermal conductivity, where Colvin indicates using microcapsules containing PCM made by a conventional method (note column 3, lines 20-25), and indicates optimizing the PCM used for the specific environment, and indicates possible PCMs to use including n-tetradecane, n-octadecane, and n-hexadecane, and Miao article, Zhang article and Guiyin Fang article indicate how similar oil-in-water processes can be used for encapsulating PCM as listed by Colvin with a silica shell that gives excellent thermal conductivity (note Zhang article, page 247) and beneficially hydrophilic, has antioxidation property and avoids toxic remainders (note Miao article, page 494), and with such optimizing and selection of material for n-octadecane, for example, Miao article indicates (including for claim 21) using octadecane, with Zhang article even describing using n-0ctadecane, and since these would be the PCM for use in claim 21, the starting crystallization temperature would be understood to be in the claimed range, and Miao article and Zhang article indicating how similar PCMs as to that described by Colvin can be encapsulated, suggesting that the other listed PCMs can be encapsulated by similar methods.  As to the specific process claimed for making microcapsules, Miao article, Zhang article and Guiyin Fang article would suggest all the features claimed, with Miao article describing materials  and amounts for  step (A)1 that would be in the claimed range amounts and Zhang article suggests a similar process and suggests a temperature for step A1 of 35 degrees C, in the claimed range, and Miao article also provides mechanical mixing as part of making the emulsion of (A)2, and Zhang article also suggests such mixing and the use of mechanical agitation as desirable for forming PCM droplets to be encapsulated, Miao article would also described the (B) steps of adding inorganic precursor to the emulsion, and as to the process being sol-gel Zhang article would suggest this and to add the materials dropwise to surround the drops of emulsion to form microcapsules, as to step (C) this would be indicated by Miao article and also Zhang article as discussed abvoe, and as to step (D) drying would be indicated by Miao article  with Zhang article giving suggested times and temperature in the claimed range for similar such processes suggesting times and temperature for drying, and Guiyin Fang article would indicate the conventionality of using a vacuum oven for drying in such steps and therefore give a predictably acceptable drying method to use and step (E) would be indicated by Miao article and also Zhang article and Guiyin Fang article.
(III) As to the coating being effective to delay icing of the blade sufficiently to increase the annual energy production of the wind driven power generator when operating at temperatures that could cause icing, Colvin indicates using the coating to prevent or delay icing at temperatures that would otherwise cause freezing (so low temperatures) (column 4, lines 20-40).  Furthermore, ‘424, when used, indicates that wind turbines can experience reduced efficiency due to contamination of the turbine rotor blade surfaces (which contamination would include ice), which can reduce the aerodynamic and even the balance of the rotor blades (page 1, lines 10-20).  Alternatively Yoldi Sanguesa describes that during cold season and in cold climates (that is, low temperature) the outer surface of wind turbine blades are exposed to ice formation, and the accumulation of ice has negative and even substantial effects on aerodynamic qualities of the blade, since it affects not only the energy performance for the wind turbine, but also rotor structural loads (0002).  Therefore, by providing the desirable reduced or prevented icing indicated by Colvin at low temperature and the wind turbine blades as suggested by the combination of references, one of ordinary skill in the art would further expect the coating to be effective to delay icing of the blade sufficiently to increase the annual energy production of the wind driven power generator when operating at temperatures that could otherwise case icing, since both ‘424 and Yoldi Sanguesa would indicate that icing has negative effects on efficiency/energy performance of the blade, and therefore, by delaying/preventing icing at low temperatures that would normally cause icing, there would be expected to be increased annual energy production of the generator as compared to when icing was present.
Claim 10: As to the inorganic precursor being hydrolyzed by adding water and a catalyst at an optimal concentration that acidifies the emulsion solution to a desired pH being 1 and 4, Miao article would indicate mixing a solution of catalyst (acetate acid) to the inorganic precursor  which would acidify (page 494) and Zhang article would indicate that to form microencapsulation one can hydrolyze the inorganic precursor by adding water and a catalyst with a controlled pH of 2-2.5 (page 248), giving a suggested process to provide.
Claim 17: As to applying the coating by spraying to the surface, this would be suggested by Colvin, which indicates that the coating can be applied by spraying (column 3, lines 60-68).
Claims 22-23: Miao article would suggest the inorganic material as an inert material containing silicon (the TEOs) (page 494) (which corresponds to materials described for use by applicant).  Zhang article also describes using TEOs (page 247) and Guiyin Fang article also describes using TEOs (tetraethyl silicate) (page 155).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Colvin in view of EITHER ‘424 OR Yoldi Sanguesa, further in view of Miao article, Zhang article and Guiyin Fang article as applied to claims 9, 10, 17 and 21-23 above, and further in view of McKinney et al (US 6373058) and specifically Yoldi Sanguesa.
Claim 12: As to the coating being a paint, Colvin describes that the microencapsulated PCMs can be added to a polymer binder (liquid, solution, or dispersion) for coating, for example (column 3, lines 60-68).  McKinney describes that similar microencapsulated PCMs to Colvin can be provided (column 3, lines 5-55) and that the microencapsulated PCMs can be added to a resin to form a coating or can be mixed in with liquid polymer, or can be mixed in with paint, applied and dried in situ with the paint (column 3, line 50 through column 4, line 10).  Furthermore, Yoldi Sanguesa would describes how ice resistant “paint” with polymer binder and particles can be provided as coating for wind turbine blades ([0010]-[0021]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Colvin in view of EITHER ‘424 OR Yoldi Sanguesa, further in view of Miao article, Zhang article and Guiyin Fang article to add the microencapsulated PCM to paint and apply with the paint as suggested by McKinney and Yoldi Sanguesa, with an expectation of providing a predictably acceptable application of the PCMs, since Colvin describes that the PCMs can be applied in dispersions, etc. of material with polymer binder, and McKinney indicates how similar microencapsulated PCMs can be added to paint and applied with the paint, and Yoldi Sanguesa also indicates how material with polymer binder and particles can be providing as “paint” for coating wind turbine blades.
Claim 13: Colvin would describe how the incorporation of the PCMs into the coating can be by dispersing the confined (microcapsule) PCMs into the coating at a percentage between 30-80 wt%, overlapping the claimed range, and applied to the substrate by a method such as spraying (column 3, lines 10-15 and 60-68, and column 4, lines 1-10), which substrate from the teaching of the references to ‘424 OR Yoldi Sanguesa would be to the wind turbine substrate.  Furthermore, given the description of Colvin as to how liquid, solution or dispersion can be used (column 3,lines 60-68) and how as discussed for claim 12 above, McKinney would indicate how similar use would be provided with paint, and Yoldi Sanguesa indicating how material with polymer binder can be considered paint, it would further have been suggested that the material can be applied as a paint with the 30-80 wt% amount of PCM microcrapsules dispersed in the paint and that such a material would also be sprayable to apply to the component by spraying.  It would have been obvious to one of ordinary skill in the art to optimize from the ranges of amounts taught, giving a value in the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and note also "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." Colvin also notes using an amount of 59 wt%, in the claimed range (note column 5, lines 1-10).

Note Stewart (US 5120349) describes that polyvinyl alcohol can be a surfactant (column 17, lines 30-35).

Response to Arguments
Applicant's arguments filed May 18, 2022, and the declaration filed May 18, 2022 have been fully considered. 
(A) Note the adjustments to the rejections due to the amendments to the claims.
(B)  Applicant’s attorney argues that the claimed coating requires using the confined PCMs in the coating applied to the blade of a wind driven turbine, and that the coating provides a delay in icing sufficient to increase annual energy production (AEP) of the turbine, with the confined PCMs needed to avoid exudation, prevent significant volume changes and prevent cracking, and the increased AEP found by applicant, where the above findings are unexpected as explained in the Declaration, where there needs to be a suitable roughness parameters from amount of PCMs that cannot be too small and not to high an amount of PCMs to give too high a roughness, so there is a trade off between even air flow and anti-icing, and a microencapsulated coating can change natural frequencies and reduce AEP, and increase AEP only if the anti-icing effect outweighs a loss in energy from the turbulence generating effect of the coating, and argues that there is nothing in the cited art that would give one an expectation that the effect of the claimed coating could increase the deicing effect sufficiently to outweigh the turbulence generating effect, where Colvin does not show this limitation on wind turbine blades, and Yoldi Sanguesa and ‘424 do not describe a microencapsulated coating, and so do not provide a reasonable expectation of success and cannot modify Colvin to arrive at the claimed invention.
The Examiner has reviewed these arguments, however, the rejection above is maintained.   As to the use of PCMs in a coating to prevent icing, the primary reference to Colvin indicates the desire to use such materials to prevent icing, and ‘424 and Yoldi Sanuesa are cited as to the desire to use anti-icing coatings on wind turbine blades. Note the discussion in the rejections as to the way the combination would suggest the use of PCMs in a coating on a wind turbine blade.  As to applicant’s attorney arguments and the declaration that the roughness parameter – adjusted based on the amount of PCM used – is apparently critical for improved AEP (note declaration paragraph 3), and also that the coating could actually reduce AEP by changing natural frequencies (note declaration paragraph 4), and one of ordinary skill in the art would not predict the coating giving a deicing effect sufficient to outweigh the turbulence generating effect to give improved AEP (note declaration paragraph 5), the Examiner has reviewed the arguments and declaration, however, they are not sufficient to overcome the rejection. As to the declaration, the Examiner notes that it is entirely in the form of opinion evidence.  As discussed in MPEP 716.01(c)(III):
In assessing the probative value of an expert opinion, the examiner must consider the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion. Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 227 USPQ 657 (Fed. Cir. 1985), cert. denied, 475 U.S. 1017 (1986). 
And 
Although an affidavit or declaration which states only conclusions may have some probative value, such an affidavit or declaration may have little weight when considered in light of all the evidence of record in the application. In re Brandstadter, 484 F.2d 1395, 179 USPQ 286 (CCPA 1973).
Here, the expert is an inventor and as such has an interest in the outcome of the case, there is no factual support for the opinion, and they are attempting to show the expectation of one of ordinary skill in the art. As to roughness and concentration, as to any criticality as to roughness, applicant makes no discussion of such a roughness benefit in the application as filed or the claims.   Furthermore, as opposed to the expert’s opinion, the primary reference to Colvin, has a range of amounts of the PCM (30-80 wt%) closely overlapping that in present claim 13. The declaration references to criticality of amounts of PCM affecting deicing and air flow.  The low point of Colvin is within the range of applicant, so no problem with deicing would be suggested.  The high point of Colvin is only slightly above applicant’s range in a dependent claim, and there is no showing by applicant of criticality as to this range.  In fact, Colvin has an example with a 59 wt% loading, within the claimed range of claim 13 (note column 5, lines 1-10).  Therefore, it is understood that Colvin would even suggest amounts within applicant’s range.  Therefore, the amount of PCMs suggested to use appears to be well within that indicated by applicant as acceptable.  Colvin further shows PCM particles within the coating, and not affecting the roughness from figure 2.  Furthermore, the combination of references as discussed in the rejection also suggests particle sizes in the claimed range for the PCMs. Furthermore, the claims have no restrictions as to coating thickness. Furthermore, ‘424 and Yoldi Sanguesa both suggest the desirability of providing coatings on blades of wind turbines to reduce icing, where ‘424 would also allow solids/particles (finely divided minerals or organic materials, for example) in the coating (note page 9), and Yoldi Sanguesa would also allow particles in the coating (abstract) and there is no indication in these references that particles would undesirably affect roughness, etc. ‘424 indicates the undesirability of icing for reducing power generation efficiency and also reducing aerodynamic character and balance of the blades (page 1) and describes the desirable use of applying a coating to reduce ice build up and adhesion (page 2).   This would clearly suggest to one of ordinary skill in the art that the desire and expectation that improvement including energy product improvement will occur by using coatings on the blades, with no indication of problems from frequency, etc. from the coating, but rather problems from ice buildup. Similarly, Yoldi Sanguesa also indicates that ice accumulation has negative effects on aerodynamic qualities of the blade, giving vibrations and imbalance (0002), and goes on to describe the desirable application of ice resistant paint. This would clearly suggest to one of ordinary skill in the art that the desire and expectation that improvement including energy product improvement will occur by using coatings on the blades, with no indication of problems from frequency, etc. from the coating, but rather problems from ice buildup.  Therefore, the opposing evidence is that coatings that include particles are still very desirable to one skilled in the art to apply to wind blades to reduce icing, and the resulting energy production decrease, and would be expected to thus improve energy production, with there being no point in applying the coatings if energy production decrease. The PCMs as the particles would not be understood to have a negative effect as opposed to other particles.  The declaration describes problems due to the physical effect of particles on roughness, for example, which would apply to any particles used.  Therefore, after reviewing the arguments and declaration, and taking the above factors into consideration, the weight of the evidence would be that the teaching of the prior art would still suggest to provide the claimed invention, with the resulting AEP increase.  
Furthermore, as to benefits of confined PCMs as preventing exudation and cracking, Colvin already describes the encapsulated PCMs, where the Examiner has cited the specific journal articles used in the rejection as to a desirable format for providing microencapsulated PCMs, where Colvin even notes that the use of encapsulated material and polymer binder helps prevent leaking (exudation) (column 4, lines 1-15), and since the confined PCM would be used, it would also prevent any cracking to the extent described.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718